Citation Nr: 0402940	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disability, status post surgery.

2.  Entitlement to service connection for psychiatric 
disability, to include PTSD and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1977 to 
November 1978. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for nervous condition, to 
include PTSD.  The September 2002 rating decision also denied 
the veteran's claim seeking entitlement to service connection 
for urinary tract disorder, status post surgery.

In September 1985, the RO denied the veteran's claim seeking 
entitlement to service connection for neuropsychiatric 
condition.  In the September 2002 rating decision, the RO 
denied the veteran's claim for service connection for nervous 
condition, to include PTSD, and further noted that no 
evidence existed that the veteran was notified of the prior 
September 1985 rating decision.  Therefore, the Board 
recognizes that new and material evidence requirements 
regarding the veteran's claim seeking entitlement to service 
connection for psychiatric disability, to include PTSD and 
schizophrenia, are not applicable. 

The Board will first address the issue of service connection 
for genitourinary disability, status post surgery.  

The Board will subsequently address the issue of service 
connection for psychiatric disability, to include PTSD and 
schizophrenia.  Regarding this issue only, this appeal is 
REMANDED (for the reasons set forth below) to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
had an abnormal foreskin prior to his entry into active duty 
service, and the veteran's abnormal foreskin  did not 
increase in severity beyond the natural progression of the 
disability during his active service.

2.  The veteran does not currently have a genitourinary 
disability.


CONCLUSION OF LAW

1.  A grant of service connection is not warranted for 
genitourinary disability, status post surgery.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's June 1977 enlistment examination indicated 
clinically normal genitourinary system.  According to the 
veteran's medical history report at the time, he never had 
and did not presently have venereal disease, or frequent or 
painful urination.  

The veteran's October 1978 separation examination indicated a 
clinically normal 
genitourinary system.  According to the veteran's medical 
history report at the time, he never had and did not 
presently have venereal disease, or frequent or painful 
urination.  

According to a July 1979 operation report, the veteran 
underwent a circumcision procedure.  The report indicated 
that the veteran had an area of incomplete circumcision on 
the right dorsal aspect of the penis, at the junction of the 
glans and body of the penis.  The veteran was bothered by 
discharge from this area and pain on coitus.  The procedure 
performed was excision of a fibrous band at the right lateral 
aspect of the junction of the body and glans of the penis.  

In a September 1985 rating decision, the veteran was denied 
entitlement to service connection for a neuropsychiatric 
condition because the RO found that his personality disorder 
existed prior to service, and his schizophrenia was first 
noted at a date too remote from service.

In May 2002, the veteran filed a claim for service connection 
for a nervous condition, for post traumatic stress disorder 
(PTSD), and for a urinary tract operation/condition.  

According to his June 2002 PTSD questionnaire, the veteran 
stated that he was born with a defect on his penis that 
caused great pain as he grew up and got an erection.  He was 
let into service with this condition, and he indicated that 
he was unable to further cope with this condition while in 
service.  

The veteran received a VA genitourinary examination in August 
2002.  According to the examination report, the veteran did 
not have any residuals or impotence from surgery on any part 
of the urinary tract.  Also, in response to the question of 
"recurrent urinary tract infections," the veteran answered 
"no."  The report indicated that the veteran did not have 
any specific residuals of genitourinary disease, including 
post-treatment residuals of malignancy.  

During his August 2002 genitourinary exam, the veteran also 
stated that his diagnosis of urinary tract infection was 
incorrect.  He indicated that he had to leave the Marine Corp 
to have his foreskin removed from his circumcised penis at 
age 19.  The veteran indicated that he was circumcised as an 
infant, and as a teenager he noticed abnormal foreskin on his 
penis.  He related that when he discussed this with someone, 
he would not take him seriously.  He indicated that this 
caused him a lot of emotional stress as a teenager and during 
his time in service.  The examiner's diagnosis was that the 
veteran was a healthy, 42 year old male who had no physical 
abnormalities or subjective complaints.  

In a September 2002 rating decision, the RO denied the 
veteran's claim of service connection for nervous condition, 
to include PTSD, and denied his claim of service connection 
for urinary tract disorder, status post surgery.  According 
to his October 2002 notice of disagreement (NOD), the veteran 
never had a urinary tract disorder, as indicated on the 
September 2002 rating decision.  In a February 2003 
statement, the veteran stated that he never had a urinary 
tract disorder, status post surgery.  He stated that he had a 
circumcision performed in 1979.    


Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claims.  
This information was provided in the January  2003 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In June 2002, the RO sent the veteran a VCAA letter, 
informing him that the evidence needed to substantiate his 
claim was medical reports showing findings, diagnosis, and 
treatment for a urinary tract disorder.  In this letter, the 
RO asked the veteran to tell it about any additional evidence 
he wanted obtained.  The letter told the veteran that the RO 
was required to make reasonable efforts in obtaining relevant 
records and to inform the veteran about the attempts.  
Throughout the appeal and in the VCAA letter, the veteran has 
been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the veteran which information and 
evidence that the veteran was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the veteran.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in June 2002.  The letter told the veteran what 
evidence was needed to substantiate his claims.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was afforded a VA genitourinary and 
mental health examination in August 2002.  In view of the 
development that has been undertaken in these claims, further 
development is not needed to comply with VCAA.

II.  	Entitlement to service connection for 
genitourinary disability, status post surgery.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2003).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304 (b) (2003).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306. (2003).

In this case, both the veteran's service induction and 
separation examinations indicated clinically normal 
genitourinary systems.  Although an August 1978 psychiatric 
service examination report noted that the veteran had been 
suffering from severe characterological disorder, which 
existed prior to service, service records did not indicate 
complaints, findings or treatment of a genitourinary 
condition.  The veteran was discharged from service in 
November 1978 due to severe personality disorder in the sense 
of immature personality.  According to a July 1979 operation 
report, a circumcision procedure was performed on the 
veteran.  The report indicated that he had an area of 
incomplete circumcision on the right dorsal aspect of the 
penis at the junction of the glans and body of the penis.  At 
the veteran's August 2002 genitourinary exam, a VA physician 
noted that the veteran was circumcised as an infant, and as a 
teenager he noticed abnormal foreskin on his penis.  These 
facts and circumstances constitute clear and unmistakable 
evidence to rebut the presumption of soundness, and it must 
be concluded that the veteran had a genitourinary, abnormal 
foreskin disability which preexisted service.  38 C.F.R. 
§ 3.303 (c), 3.304 (b) (2003).   

Since the presumption of soundness has been rebutted, service 
connection for genitourinary disability can only be granted 
if the preservice condition was aggravated by service.  In 
determining whether there was aggravation in service, the 
first question that must be resolved is whether there was an 
increase in disability during service.  In answering this 
question, it is noted that the service medical records do not 
show complaints, findings, or treatment of a urinary tract 
problem or genitourinary condition.  Post-service evidence 
does not indicate or suggest that there was an increase in 
the veteran's genitourinary disability during service.  The 
August 2002 genitourinary exam report concluded that the 
veteran was a healthy male who had no physical abnormalities 
or subjective complaints.  As the evidence does not show that 
the veteran's abnormal foreskin condition increased in 
disability during service, it cannot be conceded that the 
veteran's genitourinary disability was aggravated during 
service.  Furthermore, the severity of the disability has not 
only not increased, but instead, the disability has been 
resolved.  The current examination reports demonstrate that 
the veteran does not have a genitourinary disability.  In the 
absence of a current disability, there is no basis for a 
grant of service connection.  Accordingly, his claim of 
service connection for genitourinary disability must be 
denied.


ORDER

Entitlement to service connection for genitourinary 
disability, status post surgery, is denied.

REMAND

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the evidence of record shows that the veteran 
has a current diagnosis of schizophrenia.  Outpatient 
treatment records from April 2002 and May 2002 indicated that 
the veteran was diagnosed with schizophrenia.  The veteran 
was also diagnosed with schizophrenia during an August 2002 
VA psychiatric examination.  Furthermore, during a June 1985 
VA mental status exam, the examiner diagnosed the veteran 
with chronic, undifferentiated schizophrenia.  The examiner 
also stated that it appeared that the process may have begun 
while in the service.   

However, the veteran has not been given a VA examination in 
this case that has addressed whether any current psychiatric 
disorders are the result of injury or disease incurred 
directly in service.  Therefore, the RO should arrange for a 
VA examiner to examine the veteran and comment on whether any 
current psychiatric conditions are related to service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder and a copy of this REMAND should 
be made available to the physician in 
conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of all 
psychiatric disorders that might be 
present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
all psychiatric disorders, the 
veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
whether there are any congenital or 
developmental defects, personality 
disorders or mental deficiencies.  

c.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

d.  For each diagnosis reported in 
response to item (a) above, state if 
there were any clinical 
manifestations of such disorder 
within one year from the veteran's 
separation from service (the veteran 
was separated in November 1978).

e.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
psychiatric disorder is the result 
of a disease or injury or other 
incident in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  



If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disability, 
to include PTSD and schizophrenia.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a psychiatric disability, 
to include PTSD and schizophrenia, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



